Citation Nr: 1449556	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-28 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 2002 to September 2002, October 2002 to September 2003, and January 2006 to November 2007, with service in Afghanistan and Iraq.  His decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 


FINDING OF FACT

Since November 11, 2007, the Veteran's PTSD has been manifested by daily suicidal thoughts, homicidal thoughts, intermittent inability to perform activities of daily living, chronic sleep impairment, hallucinations, flashbacks, panic attacks, and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Effective November 11, 2007, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his psychiatric symptoms have been more severe than the currently assigned rating and that he is entitled to a 100 percent rating.  

The Veteran's mental health treatment records include various diagnoses of mental health disorders, to include PTSD, bipolar disorder, depression, personality disorder NOS, and poly-substance dependence.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of PTSD.    

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2013).  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

The Veteran was afforded a VA psychiatric examination in November 2007.  He was diagnosed with PTSD as a result of service, to include a combat injury that occurred in Afghanistan.  He complained of auditory hallucinations, such as hearing gunshots.  He experienced nightmares approximately three times per month, intrusive thoughts on a daily basis, and panic attacks one to three times per week.  He endorsed suicidal thoughts.  The examiner noted that the Veteran had a "poor" memory, that he was able to maintain his activities of daily living, and that he was oriented in all spheres.  His GAF score was 48.     

In 2008, the Veteran and his former spouse submitted lay statements describing the severity of his psychiatric symptoms.  The Veteran complained of suicidal thoughts, intrusive thoughts, and memory loss.  He stated that his "thoughts are so bizarre" he cannot determine what is actually happening around him.  He also stated that he has "murderous" thoughts.  He described a situation where he hit a stranger because he was irritated.  He also described an incident where he held a loaded shotgun to his head but stated that his former wife stopped him from pulling the trigger.  He also stated that he stopped showering and brushing his teeth.  See June 2008 notice of disagreement and September 2008 VA Form 9.  

The Veteran's former spouse stated that the Veteran was no longer capable of living on his own since he is absent minded and can no longer process simple information.  She stated that he can no longer remember simple tasks like taking out the trash and cleaning up after the dog.  She also stated that he often had violent mood swings, that he acted inappropriately in public, and that they no longer socialized with others.  She described his behavior as "gross" and his lack of personal hygiene as "disgusting."  See June 2008 wife's lay statements.       

A May 2008 VA treatment record noted that the Veteran drank on a daily basis and that he was "shirking most of his home-life responsibilities."  A June 2008 VA treatment record revealed that he had a pattern of unemployability and that he had "occasional" suicidal thoughts and was described as hypervigilant; it was also noted that he had flashbacks about three times per week and daily intrusive thoughts.  

In September 2008, the Veteran was admitted to a private hospital after a suicide attempt.  His GAF ranged from 20 to 30 and it was noted that "suicidality is a problem with him."  It was noted that he had fairly good judgment when calm but was described as "explosive" when drunk or irritated.  He was then transferred to a VA hospital after the suicide attempt and was hospitalized for approximately one week.  It was noted that the Veteran experienced auditory hallucinations, to include the hearing of gunshots.  He also experienced flashbacks that ranged from twice a day to every several days and it was noted that he had vocal tics which began when he returned from Afghanistan.  The Veteran had "vague" generalized homicidal ideations and he stated that he would be capable of hurting someone if provoked.  His GAF score while hospitalized ranged from 30 to 62.  A September 2008 VA treatment record revealed that the Veteran's wife feared that the Veteran was not reporting the true severity of his psychiatric symptoms to the mental health staff.   

VA treatment records dated October 2008 after the Veteran's release from the hospital stated that he was stable but had "significant symptoms."  Treatment records from 2009 reveal that the Veteran had passive thoughts of harming others during periods where he was enraged.  It was also noted that the Veteran was alert and appropriately dressed. 

The Veteran submitted another statement in January 2014 that stated that he would hide in a closet when he worked so he could be by himself and attempt to control his PTSD symptoms.  He stated that he tends to avoid public spaces and that he only spends time with his spouse and animals, including his dog.  

The Veteran was afforded another VA examination in January 2014.  The Veteran stated that he feels suspicious of people and that he socializes with friends only once a month.  The examiner noted that the Veteran was hypervigilant with an exaggerated startle response and that he was "obsessive about things being in order."  The examiner also noted that the Veteran had mild memory loss, disturbances in mood and motivation, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  It was noted that the Veteran had daily suicidal thoughts.  The examiner described the Veteran has having "occupational and social impairment with reduced reliability and productivity."    

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric disability most closely approximates the criteria for a 100 percent rating throughout the appeal.  A 100 percent rating is warranted when the Veteran has total occupational and social impairment due to such symptoms as persistent danger of hurting self or others.  Here, the Board finds that the Veteran has persistent thoughts of hurting himself or others.  The Veteran described having "murderous" thoughts in September 2008.  Moreover, he has endorsed suicidal thoughts at various points throughout the appeal period, to include one incident of holding a loaded gun to his head and another incident of an attempted overdose.  Although a May 2009 VA treatment record indicated that the Veteran was no longer deemed a high suicide risk, the Board finds it significant that the Veteran endorsed suicidal thoughts on a daily basis during his January 2014 VA examination.  

A 100 percent rating is also warranted for total occupational and social impairment due to such symptoms as intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Here, the Board finds that the Veteran has shown intermittent inability to perform activities of daily living.  He reports that at times he has stopped showering and brushing his teeth and his former wife stated that she found his lack of personal hygiene to be "disgusting."  She also stated that the Veteran struggled with daily tasks such as taking out the trash and cleaning up after the dog.  Although the November 2007 VA examination report noted that he was able to maintain activities of daily living and VA treatment records from 2009 indicate that he was neatly dressed, the Board finds the lay statements of the Veteran and his former spouse to be highly probative evidence that the Veteran has demonstrated an intermittent inability to perform activities of daily living.  Moreover, the November 2007 VA examiner noted that the Veteran had a GAF score of 48, which denotes serious symptoms, such as suicidal thoughts.  His lowest GAF score of record is 20, which indicates some danger of hurting oneself or others or an occasional failure to maintain minimal personal hygiene.  He also has endorsed several other severe symptoms, such as hallucinations, flashbacks, nightmares, hypervigilance, panic attacks and memory loss.  

In addition, the record shows that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected psychiatric disability.  Indeed, in granting entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the RO cited the Veteran's "severe complications of his mental disability."  The record also shows he has minimal social interactions, spending many days alone with his dog.  
As such, the Board finds that after resolving reasonable doubt in favor of the Veteran, his disability picture more closely approximates a 100 percent rating.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective November 11, 2007, a 100 percent disability rating for PTSD is granted. 

____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


